DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 08/12/2022. 
Acknowledgement is made to the amendment of claims 1, 3-7, 10-11, 13-17, and 20.
Claims 1-20 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0136348 A1 to Condie et al. (herein after “Condie”) in view of U.S. Patent Publication No. 2017/0156791 A1 to Govari (herein after “Govari”).
Regarding claim 1, Condie teaches a system (¶Abstract), comprising: 
an expandable distal end (Fig. 3; distal treatment assembly 26) of a catheter (Fig. 3; catheter 24) having multiple electrodes (Fig. 4; electrodes 28) that are configured to be placed in contact with tissue in an organ (¶[0041]) and to apply ablative power to tissue (¶[0006]); and 
a processor (Fig. 1; power source 10 is discussed as having operating controls) designed to apply ablative power and electrophysiological sensing in a spatially selectable manner (¶[0037]), which is configured to: 
during application of the ablative power, determine whether a physical contact between electrodes and tissue meets a predefined contact quality (¶[0051]- [0052]), wherein physical contact is determined by at least one of evaluating temperature, impedance or temperature and impedance (¶[0052]); and 
if the physical contact of does not meet the predefined contact quality, re-use the particular electrode for electrophysiological (EP) sensing (¶[0053]) while the other electrodes are utilized for ablation (¶[0056]).  
Condie further teaches the expandable element comprising multiple carrier arms, each of the carrier arms having a plurality of electrode elements for treating tissue (¶[0006]).
However, Condie fails to teach each of the multiple electrodes as comprising a plurality of electrode segments. 
Govari teaches an expandable device for sensing and ablating tissue through electrodes located on the surface of the expandable device (¶Abstract). During ablation of tissue, sensing electrical activity of the tissue may increase the safety and/or efficiency of the ablation procedure, by providing feedback to the operating physician (¶[0032]- [0033]). The use of multiple segments for determining parameters relevant to the procedure, within the electrode portion, is discussed as being beneficial to provide a more evenly distributed measurement of the full circumference of the apparatus without requiring movement (¶[0043]- [0046]).
Govari further teaches the expandable element (Fig. 1; ablation apparatus 36) having one or more sets of electrodes (Fig. 1; electrodes 44), each of the sets comprising ablation and sensing portions (Fig. 1; ablation electrode 46 and sensing electrode 48).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of electrodes having a plurality of electrode segments, so as to provide full treatment of the tissue (¶[0044])
Regarding claim 2, Condie further teaches the system according to claim 1, wherein the ablative power comprises at least one of a radiofrequency (RF) power outputted by an RF generator and irreversible electroporation (IRE) pulses outputted by an IRE pulse generator (¶[0011]).  
Regarding claim 7, Condie further teaches the system according to claim 1, wherein the processor is configured to determine whether the physical contact of the electrode meets the predefined contact quality, by evaluating a preset temperature criterion (¶[0052]).  
In accordance with the above rejection of claim 1, Govari further teaches the electrodes as being at least one of a plurality of electrode segments. 
Regarding claim 8, Condie further teaches the system according to claim 7, wherein the processor is configured to evaluate the preset temperature criterion by evaluating a relation of a measured temperature of the electrode to a preset threshold temperature (¶[0052]).  
Regarding claims 11-12 and 17-18, the recited methods are considered inherent in the ordinary use of the apparatus as taught by Condie in view of Govari as taught by claims 1-2 and 7-8.

Claim 3-4, 9-10, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0136348 A1 to Condie et al. (herein after “Condie”) in view of U.S. Patent Publication No. 2017/0156791 A1 to Govari (herein after “Govari”) further in view of US Patent No. 5,836,990 to Li (herein after “Li”).
Regarding claim 3, Condie in view of Govari teaches the system according to claim 1, comprising a switching assembly configured to switch the electrode between a generator of the ablative power and an EP sensing system (¶[0036]).
Condie further teaches temperature monitoring and sensing and capabilities by reusing the ablation electrode (¶[0053]- [0056]). 
However, Condie in view of Govari does not explicitly disclose initially connecting the electrode to the generator and subsequently connecting the electrode for sensing.
In related tissue contact determining art, Li teaches a controller (Fig. 4; controller 18) that can automatically perform the techniques of measuring and delivering energy (Col. 1, Lines 52-53) and a switch assembly configured to connect the electrode to generator and electrode to EP sensing system (Col. 2, Lines 61-64; Fig. 1; switch assembly 14, pulse signal assembly 16, ablation power assembly).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Li into the modified device of Condie in view of Govari, for the purpose of connecting the electrode to the generator and the EP sensing system in any sequential order in order to constantly measure impedance throughout the ablation procedure and determine contact between electrode and tissue to be ablated (Col. 2, Lines 17-22).
In accordance with the above rejection of claim 1, Govari further teaches the electrodes as being at least one of a plurality of electrode segments. 
Regarding claim 4, Condie further teaches the system according to claim 3, wherein the switching assembly and the processor are configured to individually switch any of the electrode segments between the generator and the EP sensing system (¶[0056]).  
Regarding claim 9, Condie/Govari teaches the system according to claim 1.
Li further teaches the system wherein the processor is configured to determine whether the physical contact of the electrode meets the predefined contact quality, by evaluating a preset impedance criterion (Col. 3, Lines 12-15, 35-46, Col. 4, Lines 14-23).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Li into the modified device of Condie in view of Govari to provide a device providing the same predictable results of determining contact quality through impedance evaluation (Col. 3, Lines 12-15, 35-46, Col. 4, Lines 14-23).
Regarding claim 10, Li further teaches the system according to claim 9, wherein the processor is configured to evaluate the impedance criterion by assessing whether a frequency-dependence of the impedance indicates that the electrode contacts blood or indicates that the electrode contacts tissue (Col. 3, Lines 15-23).  
In accordance with the above rejection of claim 1, Govari further teaches the electrodes as being at least one of a plurality of electrode segments. 
Regarding claim 13-14 and 19-20, the recited methods are considered inherent in the ordinary use of the apparatus as taught by Condie in view of Govari further in view of Li as taught by claims 3-4 and 9-10.

Claim 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0136348 A1 to Condie et al. (herein after “Condie”) in view of U.S. Patent Publication No. 2017/0156791 A1 to Govari (herein after “Govari”) further in view of U.S. Patent No. 5,769,847 to Panescu et al. (herein after “Panescu”).
Regarding claim 5, Condie in view of Govari teaches the system according to claim 1.
However, Condie in view of Govari fails to teach the system further comprising a switching assembly configured to initially have each of the electrode connected in parallel to a generator of the ablative power and to an EP sensing system, wherein the processor is configured to control the switching assembly to subsequently disconnect the electrode from the generator for re-using the electrode for EP sensing.  
Panescu in related ablation energy emitter art teaches a system further comprising a switching assembly configured to initially have each of the electrode connected in parallel to a generator of the ablative power and to an EP sensing system (Col. 9, Lines 32-35; Fig. 12A; electrode E1-3, thermocouple junction 84 in parallel), wherein the processor is configured to control the switching assembly to subsequently disconnect the electrode from the generator for re-using the electrode for EP sensing (Col. 14, Lines 55-59; Fig. 19; power switches 214, source 217).  
In accordance with the above rejection of claim 1, Govari further teaches the electrodes as being at least one of a plurality of electrode segments. 
Therefore, it would have been obvious to a person having ordinary skill in the art to before the effective filing date, to incorporate the teachings of Panescu into the modified device of Condie in view of Govari to incorporate the electrodes in parallel in order to provide the same predictable results of delivering ablation energy to target tissue.
Regarding claim 6, Condie further teaches the system according to claim 5, wherein the switching assembly and the processor are configured to individually disconnect any of the electrode segments from the generator (¶[0056]).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Condie reference are moot in view of the new rejections under Condie and Govari. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794